Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 1 of 6




          EXHIBIT WW
   Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 2 of 6



              SUPPLEMENT TO REDWOOD LOCATION FACT REPORT

Supplemental Background Information:

On June 8, 2018 CAL FIRE released its Final Report, 17CAMEU012169 (“CAL FIRE
Report”). This report is publicly available via the following link on the CAL FIRE
website: http://calfire.ca.gov/fire_protection/downloads/FireReports/LE-80%20Redwood
%20Incident%20Report_Redacted.pdf.

According to the CAL FIRE Report, CAL FIRE started receiving reports of a vegetation
fire in Potter Valley at 11:34 PM.

Supplemental Evidence Collection Information:

In the CAL FIRE Report, CAL FIRE reported that it collected a portion of a 12kV
conductor, a fulgurite, and a fulgurite with a portion of a conductor from the Redwood
Incident Location.

Supplemental Timeline Information:

The Redwood Location Fact Report contained a timeline of PG&E’s actions at or
impacting the incident location within a three-hour window on either side of the start time
designated by CAL FIRE in the April 20, 2018 communication, which was October 8,
2017, 11:30 PM. The following additional information is relevant to the Redwood
Location Fact Report timeline.

   ·   October 8, 11:34 PM: CAL FIRE started receiving reports of a vegetation fire in
       Potter Valley.
   ·   October 9, 12:27 AM: A CAL FIRE Heavy Fire Equipment Operator reported a
       new vegetation fire at Hawn Creek Road and Main Street.


Supplemental Information Regarding Prior Inspections:
Between October 2012 and October 2017, there were thirteen vegetation management
inspections at or near the incident location. PG&E’s understanding based upon its
records is that the subject tree was never identified for work. Between May 2014 and
October 2017, there were two electric maintenance overhead patrols and one electric
maintenance overhead inspection. PG&E’s understanding based upon its records is that
the subject poles were not identified for work. Between May 2013 and October 2017,
there was one intrusive inspection. PG&E’s understanding based upon its records is that
the subject poles were not identified for work.

Below is a summary of vegetation management patrols and inspections, electric
maintenance overhead patrols and inspections, and intrusive inspections performed at or
near the incident location.
         Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 3 of 6



Date                Event                                  Findings
12/3/2012           Western Environmental Consultants,     PG&E’s understanding based upon
                    Inc. (“WECI”) performed a vegetation   its records is that the subject tree
                    management routine patrol.             was not identified for work.
1/4/13              WECI performed a vegetation            PG&E’s understanding based upon
                    management routine patrol.             its records is that the subject tree
                                                           was not identified for work.
5/7/2013 -          A PG&E contractor performed an         PG&E’s understanding based upon
5/29/2013           intrusive pole inspection.             its records is that the subject poles
                                                           were not identified for work.
2/7/14-2/12/14      WECI performed a vegetation            PG&E’s understanding based upon
                    management routine patrol.             its records is that the subject tree
                                                           was not identified for work.
5/5/2014            PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead patrol.           its records is that the subject poles
                                                           were not identified for work.
9/17/2014           A PG&E contractor performed a          PG&E’s understanding based upon
                    Catastrophic Event Memorandum          its records is that the subject tree
                    Account (“CEMA”) patrol.               was not identified for work.
2/3/2015-           WECI performed a vegetation            PG&E’s understanding based upon
2/20/2015           management routine patrol.             its records is that the subject tree
                                                           was not identified for work.
3/23/2015           PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead inspection.       its records is that eight electric
                                                           corrective forms were created, but
                                                           the subject poles were not identified
                                                           for work.
7/27/2015           A PG&E contractor performed a          PG&E’s understanding based upon
                    CEMA patrol.                           its records is that the subject tree
                                                           was not identified for work.
2/17/2016 –         WECI performed a vegetation            PG&E’s understanding based upon
2/18/16             management routine patrol.             its records is that the subject tree
                                                           was not identified for work.
3/17/16             WECI performed a vegetation            PG&E’s understanding based upon
                    management routine patrol.             its records is that the subject tree
                                                           was not identified for work.
3/30/2016           PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead patrol.           its records is that the subject poles
                                                           were not identified for work.
8/5/2016            A PG&E contractor performed a          PG&E’s understanding based upon
                    CEMA patrol.                           its records is that the subject tree
                                                           was not identified for work.
10/17/2016          A PG&E contractor performed a          PG&E’s understanding based upon
                    CEMA patrol.                           its records is that the subject tree
                                                           was not identified for work.


                                             2
      Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 4 of 6



Date             Event                            Findings
2/27/2017-       WECI performed a vegetation      PG&E’s understanding based upon
2/28/2017        management routine patrol.       its records is that the subject tree
                                                  was not identified for work.
7/20/2017        WECI performed a CEMA patrol.    PG&E’s understanding based upon
                                                  its records is that the subject tree
                                                  was not identified for work.
8/8/2017         WECI performed a CEMA patrol     PG&E’s understanding based upon
                                                  its records is that the subject tree
                                                  was not identified for work.




                                        3
   Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 5 of 6



Source List:

Source                Brief Description

August 2014 Patrol    August 2014 CEMA Patrol of the Potter Valley 1105 Circuit

CAL FIRE Report       CAL FIRE Investigation Report 17CAMEU012169, Redwood,
                      http://calfire.ca.gov/fire_protection/downloads/FireReports/LE
                      -80%20Redwood%20Incident%20Report_Redacted.pdf

December 2012         December 2012 routine vegetation inspection of the Potter
Inspection            Valley 1105 Circuit

February 2014         February 2014 routine vegetation inspection of the Potter
Inspection            Valley 1105 Circuit

February 2015         February 2015 routine vegetation inspection of the Potter
Inspection            Valley 1105 Circuit

February 2016         February 2016 routine vegetation inspection of the Potter
Inspection            Valley 1105 Circuit

February 2017         February 2017 routine vegetation inspection of the Potter
Inspection            Valley 1105 Circuit

PGE-CPUC_00009688- Electric Maintenance Overhead Inspection Records
00009736

PGE-CPUC_00009683; Electric Maintenance Overhead Patrol Records
PGE-CPUC_00009737;
PGE-CPUC_00009686;
PGE-CPUC_00009739

PGE-CF_00004843;      Pole Inspection Records
PGE-CF_00004849
PGE-CF_00142703;      Vegetation Management CEMA Maps
PGE-CF_00142705;
PGE-CPUC_00012645;
PGE-CPUC_00012647;
PGE-CPUC_00020768;
PGE-CPUC_00020769
PGE-CPUC_00020762;    Vegetation Management Inspection Records
PGE-CPUC_00020760;
PGE-CPUC_00020758-
00020759
PGE-CPUC_00020756;    Vegetation Management Work Requests
PGE-CPUC_00020762-

                                       4
  Case 3:14-cr-00175-WHA Document 956-49 Filed 12/31/18 Page 6 of 6



00020763; PGE-
CPUC_00020757;
PGE-CPUC_00020761
PGE-CPUC_00011183; Yearly CEMA Projects
PGE-CPUC_00011388;
PGE-CPUC_00011471;
PGE-CPUC_00011986




                                  5
